Case 1:19-cv-00172-JRS-MJD Document 52 Filed 10/18/19 Page 1 of 4 PageID #: 238



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 SAMUEL ELKINS,                                )
                                               )
                Plaintiff,                     )
                                               )
 vs.                                           )
                                               )      CASE NO: 1:19-cv-00172-JRS-MJD
 ROGER JOHNSON,                                )
                                               )
                Defendant.                     )
                                               )
                                               )

                  PLAINTIFF’S THIRD SUPPLEMENT TO DEFENDANT’S
                     REQUEST FOR PRODUCTION OF DOCUMENTS

 GENERAL OBJECTION: The Plaintiff objects to the Defendant’s instructions and
 definitions as the same either require more than allowable under the applicable rules of
 trial procedure and/or evidence. Additionally the Defendant has cited to and provide
 interpretations of the law that are not necessarily accurate or complete. Without waiving
 the objections and considering the requirements by the Federal Rules of trial procedure the
 Plaintiff would provide as follows:

                                     REQUEST FOR PRODUCTION

        REQUEST NO. 3: All documents upon which you rely to establish the nature and extent of

 the damages you claim in this lawsuit.

        RESPONSE: Please see Plaintiff’s Exhibit 1 and medical bills which are being produced
 contemporaneously with these written responses as a summary for the benefit of counsel and
 said exhibit may be revised, supplemented or changed at any time in this discovery. The
 Plaintiff will make claims for pain & suffering, loss of enjoyment of life & other intangible
 damages authorized by law.

 REQUEST NO. 12: Copies of any bills or invoices for drugs or medical services which you claim

 you incurred as a result of the accident.

       RESPONSE: See documents produced contemporaneously with these written
 responses.

 REQUEST NO. 17: Copies of all medical bills and other documents showing any medical


 
Case 1:19-cv-00172-JRS-MJD Document 52 Filed 10/18/19 Page 2 of 4 PageID #: 239



 expenses you claim to have incurred as a result of the accident. (In lieu of documents responsive to

 this request, Defendant will accept completed and signed copies of the attached Authorization for

 Release of Medical Records addressed to each health care provider whom you have visited and/or

 who has rendered medical treatment to you from the date of the accident to the present).

       RESPONSE: See documents produced contemporaneously with these written
 responses.

                                                      As to all objections,
                                                         /s/: Sarah Graziano
                                                         Sarah Graziano, #21650-49
                                                         Attorney for Plaintiff


                                               Respectfully submitted,

                                                          /s/: Sarah Graziano
                                                          Sarah Graziano, #21650-49
                                                          Attorney for Plaintiff


 HENSLEY LEGAL GROUP, PC
 117 E. Washington Street, Suite 200
 Indianapolis, IN 46204
 (317) 472-3333 Phone
 (317) 472-3340 Facsimile
 sgraziano@hensleylegal.com




 
Case 1:19-cv-00172-JRS-MJD Document 52 Filed 10/18/19 Page 3 of 4 PageID #: 240



                                 CERTIFICATE OF SERVICE

 I hereby certify that a copy of the above was served via the Court’s Electronic Filing System

 (ECF) on October 18, 2019:

 Alex M. Beeman
 Houston A. Hum
 REMINGER CO., L.P.A.
 College Park Plaza
 8909 Purdue Road, Suite 200
 Indianapolis, IN 46268


                                                         /s/: Sarah Graziano
                                                         Sarah Graziano, #21650-49
                                                         Attorney for Plaintiff


 HENSLEY LEGAL GROUP, PC
 117 E. Washington Street, Suite 200
 Indianapolis, IN 46204
 (317) 472-3333 Phone
 (317) 472-3340 Facsimile
 sgraziano@hensleylegal.com




 
Case 1:19-cv-00172-JRS-MJD Document 52 Filed 10/18/19 Page 4 of 4 PageID #: 241



                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing has been served via U.S. Mail, postage pre-paid,
 or electronic transmission, upon the following on October 18, 2019:

 Alex M. Beeman
 REMINGER CO., L.P.A.
 Attorney For: Roger Johnson
 College Park Plaza
 8909 Purdue Road, Suite 200
 Indianapolis, IN 46268
 Phone: (317) 854-8233
 Fax: (317) 228-0943
 Email Address: abeeman@reminger.com

 Houston A. Hum
 REMINGER CO., LPA
 Attorney For: Roger Johnson
 College Park Plaza, 8909 Purdue Road, Suite 200
 Indianapolis, IN 46268
 Phone: (317) 663-8570
 Fax: (31) 228-0943
 Email Address: hhum@reminger.com


                                                           Eileen Smart, #
                                                           Attorney for Plaintiff


 HENSLEY LEGAL GROUP, PC
 117 E Washington St, Suite 200
 Indianapolis, IN 46204
 (317) 472-3333 Phone
 (317) 222-3988 Facsimile
 esmart@hensleylegal.com




 
